DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09 June 2022 have been fully considered but they are not persuasive.
Applicant argues: “In rejecting claims 1 and 19, the Office action recites generally to various paragraphs in Fujii between paragraphs [0061]-[0094], as allegedly disclosing a sensor control circuit that is “configured to detect the touch input based on a variation in mutual capacitance between the first electrode and the first cross electrode, and wherein the sensor control circuit is configured to detect the input-device input based on a variation in capacitance of at least one selected from the first electrode and the second electrode and a variation in capacitance of at least one selected from the first cross electrode and the second cross electrode.” The Office action, however, does not identify which paragraphs correspond to which portions of the claimed embodiments, so it is difficult to understand the nature of the rejection.”
Furthermore, applicant states: “Nonetheless, Applicant notes that Fujii appears to be directed to a system that can detect a touch input from a finger or a pressing/pressure input from a non-conductive body such as a stylus. (Fujii, paras. [0065] and [0066]). But, Fujii appears to merely disclose a configuration in which TXcf is used as a transmit electrode and Rxc or Rxf is used as a receive electrode in both position detection and intensity detection. That is, Fuji does not disclose an embodiment in which both TXcf and Rxc or TXcf and Rxf are used as “receiving electrodes” when detecting an input by an input device as described in claims 1 and 19.”
The office respectfully disagrees.  The office provided a detailed explanation to assist applicant in coordinating claimed terminology with Fuji’s terminology along with a modified figure for even further explanation, in order to facilitate ease of comprehension.  The office respectfully requests applicant to revisit the citations.
Furthermore, the office wants to promote compact prosecution with respect to applicant’s concerns and/or questions.  As a result, claims 1 and 19 do not necessitate a scenario where the bridge electrodes cannot be indicative of Fuji’s TXcf electrodes thereof and/or transmit type electrode(s).  Instead, applicant’s claim states: “a sensor control circuit configured…to receive a detection signal from the sensor layer”, where one must generate/transmit a signal in order for a signal to be respectfully be received.  In other words, the claim scope does not rule out that the sensor layer excludes transmit type electrode(s), and instead, hints at the alternative.
Therefore, the office respectfully disagrees.
Claim Rejections - 35 USC § 103
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 17, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al, hereinafter Fujii (U.S. 2019/0384454 A1).
In regards to claim 1, Fujii discloses: an electronic device (Fujii, figs. 3-5, electronic device 30C, disclosed in ¶ [0076]- ¶ [0077] & ¶ [0094]), comprising: 
5a display layer; a sensor layer on the display layer and configured to detect a touch input and an input-device input; and a sensor control circuit configured to provide the sensor layer with a signal and to receive a detection signal from the sensor layer, 10wherein the sensor layer includes: a first electrode that extends along a first direction; a second electrode that extends along the first direction; a first cross electrode that extends along a second direction intersecting the first direction; and 15a second cross electrode that extends along the second direction, wherein the sensor control circuit is configured to detect the touch input based on a variation in mutual capacitance between the first electrode and the first cross electrode, and wherein the sensor control circuit is configured to detect the input-device input 20based on a variation in capacitance of at least one selected from the first electrode and the second electrode and a variation in capacitance of at least one selected from the first cross electrode and the second cross electrode (Fujii, figs. 1A-D, 3, 4A-C, & 5, claimed sensor layer corresponds to all the boxed elements in modified fig. 5 below {i.e., all elements within the box}; claimed sensor control circuit corresponds to elements 29, 48, & 49; claimed first electrode corresponds to first row of Rxc {refer to figs. 4A-B}; claimed second electrode corresponds to second row of Rxc {refer to figs. 4A-B}; claimed first cross bridge corresponds to first column of Txcf {refer to figs. 4A & C}; claimed second cross bridge corresponds to second column of Txcf {refer to figs. 4A & C}, disclosed in ¶ [0061]- ¶ [0067], ¶ [0071], ¶ [0076]- ¶ [0077], ¶ [0094]; the office finds that one having ordinary skill in the art would have found it obvious to include a display below the sensor assembly that allows for both stylus and finger input detection, applied to the second embodiment as provided in the first embodiment, in order to further enhance the technical field of a multifunction touch panel {¶ [0001]}).
[AltContent: rect]
    PNG
    media_image1.png
    610
    871
    media_image1.png
    Greyscale

 	In regards to claim 2, Fujii discloses: the electronic device of claim 1, wherein the sensor control circuit 25includes: a signal generation circuit configured to provide the sensor layer with the signal; a touch detection circuit configured to obtain a touch coordinate based on the detection signal provided from the sensor layer; and -41-1198469 an input-device detection circuit configured to obtain an input-device coordinate based on the detection signal provided from the sensor layer (Fujii, figs. 1A-D, 3, 4A-C, & 5, claimed sensor layer corresponds to all the boxed elements in modified fig. 5 above {i.e., all elements within the box}; claimed sensor control circuit corresponds to elements 29 {i.e., corresponding to claimed touch detection circuit and input-device detection circuit – note, stylus}, 48 {i.e., corresponding to claimed signal generation circuit}, & 49; claimed first electrode corresponds to first row of Rxc {refer to figs. 4A-B}; claimed second electrode corresponds to second row of Rxc {refer to figs. 4A-B}; claimed first cross bridge corresponds to first column of Txcf {refer to figs. 4A & C}; claimed second cross bridge corresponds to second column of Txcf {refer to figs. 4A & C}, disclosed in ¶ [0061]- ¶ [0067], ¶ [0071], ¶ [0076]- ¶ [0077], ¶ [0094]; the office finds that one having ordinary skill in the art would have found it obvious to include a display below the sensor assembly that allows for both stylus and finger input detection, applied to the second embodiment as provided in the first embodiment, in order to further enhance the technical field of a multifunction touch panel {¶ [0001]}).
In regards to claim 17, Fujii embodiment combination above discloses: the electronic device of claim 1, wherein the first electrode and the second electrode are symmetrical with each other about a first reference line that extends along the first direction, and the first cross electrode and the second cross electrode are symmetrical with 20each other about a second reference line that extends along the second direction (Fujii, figs. 1A-D, 3, 4A-C, & 5; claimed first electrode corresponds to first row of Rxc {refer to figs. 4A-B}; claimed second electrode corresponds to second row of Rxc {refer to figs. 4A-B}; claimed first cross bridge corresponds to first column of Txcf {refer to figs. 4A & C}; claimed second cross bridge corresponds to second column of Txcf {refer to figs. 4A & C}, disclosed in ¶ [0061]- ¶ [0067], ¶ [0071], ¶ [0076]- ¶ [0077], ¶ [0094]; the office finds that one having ordinary skill in the art would have found it obvious to include a display below the sensor assembly that allows for both stylus and finger input detection, applied to the second embodiment as provided in the first embodiment, in order to further enhance the technical field of a multifunction touch panel {¶ [0001]}; please refer to below modified fig. 4A to explain how claim metes and bounds are met with instant claim limitation).
[AltContent: arrow][AltContent: textbox (Reference Line)][AltContent: connector][AltContent: textbox (Second Electrode Row)][AltContent: arrow][AltContent: textbox (First Electrode Row)][AltContent: arrow]
    PNG
    media_image2.png
    782
    635
    media_image2.png
    Greyscale

In regards to claim 19, Fujii discloses: an electronic device (Fujii, figs. 3-5, electronic device 30C, disclosed in ¶ [0076]- ¶ [0077] & ¶ [0094]), comprising: 
 a display layer; -45-1198469 a sensor layer on the display layer and including a first electrode that extends along a first direction, a second electrode that extends along the first direction, a first cross electrode that extends along a second direction intersecting the first direction, 5and a second cross electrode that extends along the second direction; and a sensor control circuit including a signal generation circuit configured to provide the sensor layer with a signal, a touch detection circuit configured to obtain a touch coordinate based on a touch detection signal provided from the sensor layer, and an input-device detection circuit configured to obtain an input-device coordinate based on 10a pen detection signal provided from the sensor layer, wherein the touch detection circuit is configured to obtain the touch coordinate by receiving a detection signal received from at least one selected from the first cross electrode and the second cross electrode, and wherein the input-device detection circuit is configured to obtain the input-device 15coordinate based on a detection signal received from at least one selected from the first electrode and the second electrode and a detection signal received from at least one selected from the first cross electrode and the second cross electrode (Fujii, figs. 1A-D, 3, 4A-C, & 5, claimed sensor layer corresponds to all the boxed elements in modified fig. 5 below {i.e., all elements within the box}; claimed sensor control circuit corresponds to elements 29 {i.e., corresponding to claimed touch detection circuit and input-device detection circuit – note, stylus}, 48 {i.e., corresponding to claimed signal generation circuit}, & 49; claimed first electrode corresponds to first row of Rxc {refer to figs. 4A-B}; claimed second electrode corresponds to second row of Rxc {refer to figs. 4A-B}; claimed first cross bridge corresponds to first column of Txcf {refer to figs. 4A & C}; claimed second cross bridge corresponds to second column of Txcf {refer to figs. 4A & C}, disclosed in ¶ [0061]- ¶ [0067], ¶ [0071], ¶ [0076]- ¶ [0077], ¶ [0094]; the office finds that one having ordinary skill in the art would have found it obvious to include a display below the sensor assembly that allows for both stylus and finger input detection, applied to the second embodiment as provided in the first embodiment, in order to further enhance the technical field of a multifunction touch panel {¶ [0001]}). 

[AltContent: rect]
    PNG
    media_image1.png
    610
    871
    media_image1.png
    Greyscale




Allowable Subject Matter
Claims 3-16, 18, & 20-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703. The examiner can normally be reached M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626